Filed 4/19/21; certified for publication 5/4/21 (order attached)




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (El Dorado)
                                                          ----



ALLIANCE FOR RESPONSIBLE PLANNING,                                          C085712

                  Plaintiff and Appellant,                         (Super. Ct. No. PC20160346)

         v.

TAYLOR et al.,

                  Defendants and Appellants;

COUNTY OF EL DORADO et al.,

                  Defendants and Respondents.




         Defendants Sue Taylor et al. (Taylor) appeal from a judgment granting in part
plaintiffs Alliance for Responsible Planning’s (Alliance) petition for a writ of mandate.
On appeal, Taylor contends the trial court erred in (1) prematurely considering the facial
challenge; (2) granting Alliance’s petition as to certain policies implemented by
Measure E; and (3) granting Alliance’s petition as to Measure E’s eighth implementation
statement.



                                                           1
       Alliance has also raised several protective contentions. As we affirm the judgment
in the trial court, we need not reach those contentions. Defendants El Dorado County
Board of Supervisors and County of El Dorado have also filed a brief on appeal.
       We affirm the judgment.

                          FACTS AND PROCEDURAL HISTORY

                                         Measure E

       El Dorado County voters adopted Measure E in June 2016. Measure E’s stated
purpose was to end the practice of “paper roads.” Prior to Measure E, if a project
requiring discretionary approval would increase traffic beyond certain thresholds, the
project could be approved so long as the developer contributed its proportional share of
traffic impact fees to cover the cost of future road improvements, and so long as the
necessary traffic-mitigating improvements were included in the County’s 10- or 20-year
(depending on the project type) Capital Improvement Program. Measure E sought to end
the practice of developments going forward, while traffic-mitigating road improvements
remained on paper.
       As pertinent to this appeal, Measure E modified El Dorado County General Plan
Policies TC-Xa 3 and TC-Xf as follows (we note that line outs are deletions, underlines
are inclusions.) Measure E also amended several other General Plan policies and added
four new policies. Unless noted, those changes, are not pertinent to this appeal.

Policy TC-Xa 3:

       “Developer paid traffic impact fees combined with any other available
       funds shall fully pay for building All necessary road capacity improvements
       shall be fully completed to prevent to fully offset and mitigate all direct and
       cumulative traffic impacts from new development from reaching Level of
       Service F during peak hours upon any highways, arterial roads and their
       intersections during weekday, peak-hour periods in unincorporated areas of

                                              2
      the county before any form of discretionary approval can be given to a
      project.”
      “Level of service is a measure of traffic congestion at intersections, which ranges
from A (little or no delay) to F (extreme traffic delay).” (American Canyon Community
United for Responsible Growth v. City of American Canyon (2006) 145 Cal.App.4th
1062, 1080.) Policy TC-Xa 1 refers to Level of Service F as “gridlock, stop-and-go.”

Policy TC-Xf:

      “At the time of approval of a tentative map for a single family residential
      subdivision of five or more parcels that worsens (defined as a project that
      triggers Policy TC-Xe [A] or [B] or [C]) traffic on the County road system,
      the County shall do one of the following: (1) condition the project to
      construct all road improvements necessary to maintain or attain Level of
      Service standards detailed in this Transportation and Circulation Element
      based on existing traffic plus traffic generated from the development plus
      forecasted traffic growth at 10-years from project submittal; or (2) ensure
      the commencement of construction of the necessary road improvements are
      included in the County’s 10 year CIP [Capital Improvement Program].
      “For all other discretionary projects that worsen (defined as a project that
      triggers Policy TC-Xe [A] or [B] or [C]) traffic on the County road system,
      the County shall do one of the following: (1) condition the project to
      construct all road improvements necessary to maintain or attain Level of
      Service standards detailed in this Transportation and Circulation Element;
      or (2) ensure the construction of the necessary road improvements are
      included in the County’s 20 year CIP.”
      Measure E also provided nine statements under the heading, “Implementation.”
At issue here, the eighth implementation statement provided: “LOS [Level of Service]


                                            3
traffic levels on Highway 50 on-off ramps and road segments shall be determined by
Caltrans and fully accepted by the County for traffic planning purposes.”
       After Measure E passed, the El Dorado County’s Chief Administrative Office, the
County Counsel, and the Community Development Agency prepared a memo (County
memo) addressing Measure E’s potential impacts. The memo cited “a number of
potential legal conflicts, ambiguities, and internal inconsistencies” in Measure E and
made recommendations for ascertaining voter intent and resolving implementation issues.
       As to policy TC-Xa 3, the memo cited two possible literal constructions. One
being that before any discretionary project is approved, every road improvement needed
to prevent gridlock — including over $400 million in programed traffic mitigation
projects — must first be completed. This would entail a “de facto moratorium on all
projects requiring some form of discretionary approval.” It would also likely provoke
unconstitutional takings claims litigation, the memo warned.
       The memo went on to describe “[a] different, but still literal application,” whereby
discretionary approval would require a developer to first complete necessary road
improvements addressing traffic “from their proposed development combined with other
development in the future (i.e. ‘cumulative’) . . . .” Under this construction, discretionary
projects not impacting traffic (cell towers, fence height variance, etc.) could be approved
without completing road improvements.
       The memo cautioned, however, that, “this approach does not resolve a potentially
significant and insurmountable hurdle” for other discretionary projects. A small
business, for example, proposing a commercial parcel generating enough vehicle trips
that when combined with future development would trigger the need for major road
infrastructure improvements, “would need to fully complete the improvement before its
design review could be approved.” And the County, for its part, could not legally, under
Dolan v. City of Tigard (1994) 512 U.S. 374 [129 L.Ed.2d 304] (Dolan), condition
approval on building improvements that far exceed the project’s impact. “The only

                                              4
alternative,” the memo explained, “is for the small business to wait until the County or
another private party fully completes the improvement.”
       The memo called both approaches problematic. It went on to explain that because
a literal reading would lead to absurd or unconstitutional consequences, statutory
construction must be employed. Calling TC-Xf the more specific policy, the memo
proposed reading the more general TC-Xa 3 in light of TC-Xf.
       To that, the memo concluded that TC-Xa 3’s timing requirements “should be
interpreted as a concurrency requirement rather than a strict condition precedent to
discretionary action by the County.” Thus, “rather than a literal interpretation of
Measure E’s TC-Xa 3,” TC-Xa 3 would be applied such that satisfying TC-Xf would also
satisfy TC-Xa 3.
       The memo also noted that a pre-election impartial analysis prepared for
Measure E, identified a potential inconsistency between TC-Xa 3 and TC-Xf. That
analysis provided in part: “The effect of these amendments is unclear, in large part
because the amendment to Policy TC-Xa — requiring completion of necessary road
improvements before project approval — appears to conflict with the part of Policy TC-
Xf left unchanged by this measure — allowing the County to approve a project so long as
it conditions the project to construct the necessary road improvements.”
       The memo also cited an analysis by Measure E proponents, urging an
interpretation ensuring, under Dolan, a rational nexus between a project’s impact and the
exactions imposed. The analysis went on to state: “discretionary projects that have no
cumulative traffic impacts may not be conditioned or denied because necessary road
capacity improvements have not been completed. The claim that this initiative language
would prohibit discretionary approvals of any kind no matter how small is therefore
completely unfounded.” The analysis also explained that when read together with TC-
Xf, discretionary approvals not contributing to cumulative traffic impacts would not be
affected by Measure E.

                                             5
       As to TC-Xf, the memo explained that Measure E changes conditions of approval
for new discretionary projects, requiring projects to construct specific road improvements
rather than simply paying traffic impact mitigation fees. This would likely
disproportionately affect small developments. While larger developments might phase in
improvements and spread costs over many new homes and businesses, smaller
developments would be problematic: “If such a project is projected to cause [a Level of
Service] deficiency, and the County cannot legally condition the project to build the
necessary improvement (because it fails the ‘rough proportionality’ test), the County will
likely have to deny the project based on General Plan inconsistency.”
       The memo cited as an example, a project projected to “worsen” traffic (defined in
the General Plan as increasing traffic 2 percent daily or at peak hours, adding at least 10
trips during peak hours, or adding 100 or more daily trips). That project could be
conditioned to complete a necessary interchange improvement, but “[c]onditioning a
project in this manner would likely fail the ‘rough proportionality’ requirement pursuant
to Dolan v. City of Tigard[, supra,] 512 U.S.687.” Alternatively, the developer could
wait for the County or another private party to complete the interchange improvements.
       The memo proposed redefining “worsen” in the General Plan to set a higher traffic
threshold, so smaller projects could move forward, but noted the redefinition “would
require a separate County-initiated General Plan amendment and associated
environmental review.”
       Finally, as to implementation statement eight, requiring the county to “fully
accept[]” Caltrans’ determination of Highway 50 traffic, the memo concluded it was
inconsistent with existing General Plan policy, and revising the General Plan policy to
conform would be problematic. The memo explained that requiring the county to
abdicate responsibility to Caltrans contravenes TC-Xd, which requires the County
Department of Transportation to select the traffic analysis period for calculating Level of
Service. “This is particularly important,” the memo explained, “given that the County

                                             6
typically focuses on weekday peak hour traffic volumes . . . whereas Caltrans often looks
at the entire seven day week and/or annual average daily traffic.”
       The memo also noted that Caltrans Highway 50 Level of Service conclusions,
include a disclaimer that they are not “intended to address design policies and
procedures,” and cited several conflicting traffic findings between the County and
Caltrans. Describing Caltrans findings as “overstated,” the memo concluded that
conditioning projects to mitigate gridlock conditions on unsubstantiated Highway 50
findings would open the County to “rough proportionality” claims.
       The County Board of Supervisors ultimately chose not to adopt the
implementation program proposed in the memo.

                               The Challenge to Measure E

       Soon after Measure E passed, Alliance petitioned for a writ of mandate as well as
declaratory and injunctive relief, seeking to have Measure E declared invalid. Alliance
argued, among other things, that Measure E violated the unconstitutional conditions
doctrine.
       Alliance maintained that conditions imposed by Measure E were exactions,
exceeding fair share and lacking a reasonable relationship to the harm flowing from a
development. It argued TC-Xa 3 and TC-Xf, as amended, were subject to several
interpretations, all of which imposed unconstitutional conditions. A developer would
either have to construct every programed traffic-mitigating improvement or merely those
necessary to prevent traffic resulting from its own development along with other
cumulative developments. Both cases exceeded fair share in that developers must
construct road improvements to serve other developments — “[a] project cannot build
half of a lane or a small percentage of an interchange or state highway.”
       As to implementation statement eight, Alliance argued it was inconsistent with
policy TC-Xd in that it sought to delegate to Caltrans authority to determine Level of


                                             7
Service conditions, when that responsibility is assigned to the County Department of
Transportation.
       Taylor (who had moved unopposed to intervene) argued the facial challenge was
not ripe for judicial review because the Board of Supervisors had not yet adopted
implementation guidelines for Measure E.
       On the merits, Taylor disputed that all $400+ million programed traffic
improvements had to be completed before any project is approved. Pointing to the
County memo, Taylor argued its interpretation of Policy TC-Xa 3 in light of TC-Xf
“provide[d] a path for the County decision makers to fulfill their obligation to, wherever
possible, construe an initiative measure to ensure its validity.” She urged that by reading
TC-Xa 3 and TC-Xf together, “discretionary projects that have no cumulative traffic
impacts may not be conditioned or denied because necessary road capacity improvements
have not been completed.”
       Further, “[i]f the project’s impacts will cause traffic to exceed standards, then the
project could construct the needed improvements (possibly with contribution from the
County and/or under a reimbursement agreement), or the project could be denied until”
others complete the project. She later reiterated, “Measure E does not change the fair
share analysis, it simply provides that where a project will result in traffic exceeding
[Level of Service] F, the necessary improvements must be built before the project. How
that is accomplished is not specified in Measure E and could be accomplished in a variety
of ways. An applicant could choose to build the improvements, or wait until other
development can/will contribute, or until the County builds the improvement.”
       As to implementation statement eight, Taylor argued it was included to require the
use of Caltrans data on Highway 50, because Caltrans has detectors on Highway 50
capable of collecting real time data, and the County does not: “The County could then use
that data to determine level of service, as required under General Plan policy TC-Xd.”



                                              8
       The county filed a brief, that while noting, “Measure E undoubtedly could have
been drafted clearer,” urged the court not to engage in analysis or definitive interpretation
of Measure E beyond determining whether Measure E is capable of constitutional
interpretation and implementation.

                             The Trial Court Grants the Petition

       The trial court granted the petition in part, striking several amendments to the
General Plan including changes to policies TC-Xa 3 and TC-Xf, as well as
implementation statement eight. Doing so, the court concluded the petition was not
premature, as the challenges “do not rest on speculation as to the meaning of the policies
as enacted by initiative or require interpretation by the County in the first instance.”
       The court found the amendments to Policies TC-Xa 3 and TC-Xf violate the
takings clause by conditioning approval on the developer paying more than its fair share
for the cost of traffic mitigation arising from the development. The court explained, an
“owner/developer seeking approval of a single project is expressly solely responsible to
pay for construction of all road improvements necessary to bring the traffic volume on
the roads affected by the project to a specified [Level of Service] level. This would
require property owners/developers to pay for not only the project’s incremental impact
to traffic congestion of the County road system, but also be responsible to pay for
improvements that arise from the cumulative effect of other projects, and in some
instances to pay for projected future increases in traffic. This clearly exceeds the
developer’s fair share in that it is not roughly proportional to the project’s traffic impact it
seeks to address.”
       As to Taylor’s proposal to read TC-Xa 3 and TC-Xf together, relieving
discretionary projects having no cumulative traffic impacts, the court explained that the
amendments do not become constitutional simply because they might be inapplicable
where traffic does not increase beyond a certain threshold.


                                               9
       It similarly rejected Taylor’s assertion that conditioning necessary improvements
could be constitutionally construed, “possibly” though County funding contributions or
reimbursements — or denying the project until the improvements were completed by
others. The court noted that Measure E places improvement construction solely on the
developer’s shoulders, while at the same time, it fails to mandate that improvement costs
exceeding the developer’s fair share be reimbursed. The court noted that Measure E,
instead, struck the portion of Policy TC-Xg allowing the County to reimburse a project
for improvements exceeding the developer’s fair share.
       Moreover, denying the project until someone else constructs the mandated
improvements is still impermissible as it attempts to coerce the property owners to
construct the improvements or be forced to wait an indefinite period of time for someone
else to construct the improvements.
       As to implementation statement eight, the trial court found it in conflict with the
General Plan. While Policy TC-Xd requires that analysis periods be based on the County
Department of Transportation’s professional judgment, statement eight places the
determination of traffic levels in Caltrans’s hands, “which would presumably include
selection of analysis periods, even though policy TC-X[d] mandates that analysis periods
shall be based upon the professional judgment of the County Department of
Transportation.”

                                       DISCUSSION

                                              I

                                          Ripeness

       On appeal, Taylor first contends the trial court’s consideration of the facial
challenge to Measure E was premature because it required speculation as to how the
provisions would apply to various project applications. She also argues the trial court
failed to account for the memo’s detailed implementation plan showing Measure E could


                                             10
be interpreted and applied in a constitutional manner. She writes: “the voters approved
the policies, but the County was not given an opportunity to even interpret and implement
Measure E, despite the fact that County staff had prepared implementing guidelines and
had concluded that Measure E could be implemented in an effective and constitutional
way in the context of the General Plan.” We disagree.
       “ ‘A controversy is “ripe” when it has reached, but has not passed, the point that
the facts have sufficiently congealed to permit an intelligent and useful decision to be
made.’ ” (Pacific Legal Foundation v. California Coastal Com. (1982) 33 Cal.3d 158,
171 (Pacific Legal Foundation).) To that end, we first determine if the issues raised are
“sufficiently concrete to allow judicial resolution even in the absence of a precise factual
context.” (Id. at p. 170.) If so, we then consider “ ‘the hardship to the parties of
withholding court consideration’. . . .” (Id. at p. 171.)
       These tests are satisfied here. Nothing precludes resolution of the controversy, as
the facial allegation does not depend on the application of the measure to a particular
petitioner or future County interpretation. As we explain below, the constitutional
challenge to Measure E turns on whether the challenged amendments are reasonably
susceptible to a constitutional interpretation. (See Yee v. City of Escondido, Cal. (1992)
503 U.S. 519, 534 [118 L.Ed.2d 153] [“As this allegation does not depend on the extent
to which petitioners are deprived of the economic use of their particular pieces of
property or the extent to which these particular petitioners are compensated, petitioners’
facial challenge is ripe”]; see also Today’s Fresh Start, Inc. v. Los Angeles County Office
of Education (2013) 57 Cal.4th 197, 218 [“To resolve a facial challenge, we consider
‘only the text of the measure itself, not its application to the particular circumstances’ of
this case”].)
       Further, because the challenged amendments are not susceptible to a constitutional
interpretation, delaying consideration could only serve to impose unconstitutional
conditions or delay on developers and spur unnecessary litigation. (See Pacific Legal

                                              11
Foundation, supra, 33 Cal.3d at p. 170 [“the requirement should not prevent courts from
resolving concrete disputes if the consequence of a deferred decision will be lingering
uncertainty in the law, especially when there is widespread public interest in the answer
to a particular legal question”].)
       We therefore turn to the merits.

                                             II

                                Policies TC-Xa 3 and TC-Xf

       On the merits, Taylor contends the trial court erred in granting the petition as to
amended Polices TC-Xa 3 and TC-Xf. She argues TC-Xa 3 simply governs the timing of
infrastructure completion — not who pays or how much. And requiring traffic mitigation
before approving new developments is not unconstitutional. She adds that before
Measure E, developers could secure approval by contributing to a 10- or 20-year
improvement fund: “The unfortunate result was that development projects got built, but
the road improvements needed to absorb the traffic did not get built for 10 years, or 20
years, or longer.” Measure E effectively directs new development to parts of the County
where road infrastructure is already sufficient.
       As before the trial court, Taylor argues that nothing in Measure E requires the next
developer to build every programed road improvement prior to approval. Rather,
discretionary projects need only complete necessary road capacity improvements to
prevent traffic from reaching peak-hour gridlock. And discretionary projects not causing
such impacts are unaffected. To that end, Taylor argues TC-Xa 3 should be read in light
of TC-Xf, such that discretionary projects not causing cumulative traffic impacts would
not be conditioned or denied based on unfinished road improvements.
       Taylor also echoes her argument before the trial court that nothing in Measure E
forces the County to approve a project while imposing conditions to construct
improvements benefiting other developers. Rather, a project causing traffic to exceed


                                             12
standards “could construct the needed improvements (possibly with contribution from the
County and/or under a reimbursement agreement), or the project could be denied until
such time as the road facility project(s) were completed by the County or others.”
Finally, Taylor maintains that Measure E is simply a land use control, setting forth the
circumstances under which a discretionary project may be approved.
       Alliance responds that Policies TC-Xa 3 and TC-Xf are incapable of constitutional
construction. Whether TC-Xa 3 requires all programed improvements be completed, or
merely improvements addressing cumulative traffic impacts, a project must construct
improvements going beyond its fair share. As to TC-Xf, Alliance questions the propriety
of reading TC-Xf as the more specific and controlling policy, and in any event, by
requiring improvement to address cumulative growth, TC-Xf also imposes conditions
exceeding fair share.
       The County has also filed a brief, arguing, inter alia, that definitive interpretation
of Measure E is unnecessary to resolve the facial challenge. The County also argues that
Measure E is invalid if it compels or relies on a subsequent County act, and the County
has no obligation to adopt a staff implementation program in the abstract.
       We agree with Alliance and the County.
       We note that the County also argues Measure E is preempted under state law if it
unduly burdens the County’s ability to provide affordable housing. As we conclude the
challenged provisions are unconstitutional, we do not reach this contention.

                                              III

                          Standard of Review and Applicable Law

       “An initiative measure ‘ “must be upheld unless [its] unconstitutionality clearly,
positively, and unmistakably appears.” ’ ” (Pala Band of Mission Indians v. Board of
Supervisors (1997) 54 Cal.App.4th 565, 574.) For a facial challenge to succeed, the
plaintiff must demonstrate “the challenged portion will result in legally impermissible


                                              13
outcomes ‘in the generality or great majority of cases, the minimum showing we have
required for a facial challenge to the constitutionality of a statute.’ ” (Larson v. City and
County of San Francisco (2011) 192 Cal.App.4th 1263, 1280 (Larson) quoting San Remo
Hotel v. City and County of San Francisco (2002) 27 Cal.4th 643, 673.) Under this test,
“we may not invalidate a statute simply because in some future hypothetical situation
constitutional problems may arise . . . .” (California Teachers Assn v. State of California
(1999) 20 Cal.4th 327, 347.) Conversely, we may not “ ‘uphold the law simply because
in some hypothetical situation it might lead to a permissible result.’ ” (Larson, at
p. 1280.) And to be sure, “ ‘[j]udicial deference to the electoral process does not compel
judicial apathy towards patently invalid legislative acts.’ ” (Save Lafayette v. City of
Lafayette (2018) 20 Cal.App.5th 657, 665.)
       In evaluating whether a statute effects an unconstitutional exaction, under Nollan–
Dolan and their progeny, we “first determine whether the ‘essential nexus’ exists
between the ‘legitimate state interest’ and the permit condition . . . .” (Dolan, supra, 512
U.S. at p. 386; see also Nollan v. California Coastal Com (1987) 483 U.S. 825, 837 [97
L.Ed.2d 677].) If so, we determine if the degree of exaction demanded by the condition
bears the required relationship to the projected impact of the proposed development.
(Dolan, at p. 388.) There must be “rough proportionality” between the property the
government demands and the social costs of the applicant’s proposal. (Koontz v.
St. Johns River Water Management Dist. (2013) 570 U.S. 595, 605–606 [186 L.Ed.2d
697] (Koontz).) Put another way, “[u]nder Nollan and Dolan the government may choose
whether and how a permit applicant is required to mitigate the impacts of a proposed
development, but it may not leverage its legitimate interest in mitigation to pursue
governmental ends that lack an essential nexus and rough proportionality to those
impacts.” (Koontz, at p. 606.)
       Finally, an unlawful condition need not only be for land — demands for money
can also violate Nollan–Dolan. (Koontz, supra, 570 U.S. at p. 619.)

                                             14
                                             IV

                                          Analysis

       Laudable as traffic mitigation is, “there are outer limits to how this may be done.”
(Dolan, supra, 512 U.S. at p. 396.) Here, we agree with the trial court that amended
Policies TC-Xa 3 and TC-Xf are unconstitutional. Both interpretations of Policy TC-Xa
3 identified in the County memo ran afoul of Nollan–Dolan. If TC-Xa 3 requires the
completion of “[a]ll necessary road capacity improvements” to prevent peak-hour
gridlock, it plainly casts a wider net than the harm resulting from an individual project.
Thus, rough proportionality is unsatisfied and mostly likely essential nexus is as well.
       Similarly, if TC-Xa 3 demands only mitigation addressing traffic from the
discretionary project combined with “cumulative traffic impacts from new development,”
a developer must still complete improvements addressing impacts beyond its own. Thus,
this too exceeds rough proportionality. (Dolan, supra, 512 U.S. at p. 391 [rough
proportionality requires the government “make some sort of individualized determination
that the required dedication is related both in nature and extent to the impact of the
proposed development”].) Further, there is an inherent difficulty in conditioning
approval on the completion of a specific mitigation project — as Alliance notes, one can
hardly condition approval on building half an interchange.
       Along those lines, Taylor’s suggestion that a project “could construct the needed
improvements (possibly with contribution from the County and/or under a reimbursement
agreement)” is unavailing. For one, as the trial court pointed out, Measure E, removes
the portion of Policy TC-Xg authorizing the county to reimburse applicants for road
improvements that significantly benefit other developments. The excised language is as
follows: “For road improvements that provide significant benefit to other development,
the County may allow a project to fund its fair share of improvement costs through traffic




                                             15
impact fees or receive reimbursement from impact fees for construction of improvements
beyond the project’s fair share.”
       For another, while presumably nothing precludes the County from reaching a
reimbursement agreement, we may not “ ‘uphold the law simply because in some
hypothetical situation it might lead to a permissible result.’ ” (Larson, supra,
192 Cal.App.4th at p. 1280.)
       Similarly unavailing is Taylor’s suggestion that a developer can simply wait until
others complete the improvements. As explained in Koontz: “The principles that
undergird our decisions in Nollan and Dolan do not change depending on whether the
government approves a permit on the condition that the applicant turn over property or
denies a permit because the applicant refuses to do so.” (Koontz, supra, 570 U.S. at
p. 606.)
       Reading TC-Xa 3 in light of TC-Xf yields no more success. Incorporating TC-
Xf’s concurrency requirement would, as the memo explained, affect projects that
“worsen” traffic — defined as a 2 percent increase in daily or peak hour traffic, 10
additional peak hour trips, or 100 additional daily trips. If such projects are single family
residential subdivisions of five or more parcels, they would be conditioned to construct
improvements to maintain Level of Services standards based on existing traffic “plus
traffic generated from the development, plus forecasted traffic growth at 10-years from
project submittal.” All other such projects must construct improvements addressing
existing traffic plus traffic generated from the development.
       In either case, a developer must construct improvements exceeding the extent of
the project’s own impact. While the County memo proposed redefining “worsen” to set a
higher threshold, exempting more projects from TC-Xf’s, that would not cure the
disproportionate impact to affected projects. Moreover, an initiative is invalid if its
constitutionality depends on a future county act. (See Citizens for Jobs and the Economy
v. County of Orange (2002) 94 Cal.App.4th 1311, 1333 [initiative may not declare

                                             16
legislative policy and direct that certain events take place to implement that policy]; City
of San Diego v. Dunkl (2001) 86 Cal.App.4th 384, 399 [“The electorate has the power to
initiate legislative acts, but not administrative ones”]; Pala Band of Mission Indians v.
Board of Supervisors, supra, 54 Cal.App.4th at p. 576 [noting constitutional initiative did
“not rely on future legislative action”].)
       Finally, we reject Taylor’s claim that Measure E is a land use control. Our
supreme court explained the difference between a lawful land use control and an
unlawful taking in California Building Industry Assn. v. City of San Jose (2015)
61 Cal.4th 435, 463. There, a challenge was brought to a city ordinance requiring new
residential developments, with 20 or more units, to sell at least 15 percent of units at a
price affordable to low or moderate income households. (Id. at p. 442.) Finding the
ordinance did not violate Nollan-Dolan, our supreme court explained that no exaction
took place: “the ordinance does not require a developer to give up a property interest for
which the government would have been required to pay just compensation under the
takings clause outside of the permit process.” (Id. at p. 461.) Instead, requiring the
developer to sell a portion of its units at affordable housing prices, “simply places a
restriction on the way the developer may use its property by limiting the price for which
the developer may offer some of its units for sale.” (Ibid.)
       Here, by contrast, under Measure E a developer must give up a property interest as
a condition of approval: the developer must complete or construct road improvements.
The challenged portion of the initiative therefore may not be upheld as a land use control.
       The trial court properly struck Measure E’s amendments to Policies TC-Xa 3 and
TC-Xf.




                                             17
                                             V

                              Implementation Statement Eight

       Finally, Taylor contends the trial court erred in granting Alliance’s petition as to
implementation statement eight, which states: “ ‘[Level of Service] traffic levels on
Highway 50 on-off ramps and road segments shall be determined by Caltrans and fully
accepted by the County for traffic planning purposes.’ ” The trial court found the
statement in conflict with Policy TC-Xd, which states in part: “Analysis periods shall be
based on the professional judgment of the Department of Transportation which shall
consider periods including, but not limited to, Weekday Average Daily Traffic (ADT),
AM Peak Hour, and PM Peak hour traffic volumes.”
       On appeal, Taylor argues implementation statement eight can be read together
with TC-Xd so as to give meaning to each and allow for internal consistency. She cites
purported conflicts between Caltrans and County determinations of traffic levels on
segments of Highway 50. “Accordingly,” she argues, “Measure E’s implementation
[statement] eight does not conflict with the County Department of Transportation’s
authority to exercise ‘professional judgment’ in analyzing [Level of Service], it simply
informs the process by requiring that the data collected by Caltrans be taken into account
and used by the County. TC-X[d] discusses the process of analyzing [Level of Service]
and notes various sources of data. These two provisions may be read together without
conflict.” We cannot agree.
       As the trial court concluded, implementation statement eight “directly conflicts
with and contradicts a policy of the Traffic and Circulation Element of the general plan.”
Statement eight places the determination of traffic Level of Service squarely with
Caltrans. Yet Policy TC-Xd — which Measure E leaves unaltered — requires that traffic
be calculated based on Highway Capacity Manual, and as part of that determination




                                             18
requires the County Department of Transportation to use “professional judgment” in
selecting the traffic analysis periods.
       It is difficult to square that command with implementation statement eight’s
requirement that Level of Service “be determined by Caltrans and fully accepted by the
County for traffic planning purposes.” Taylor’s suggestions that statement eight simply
informs the process, by requiring the County to use and consider Caltrans data, does not
in our view harmonize these conflicting directives. Given that the General Plan purports
to place power with the County while statement eight places subsuming authority with
Caltrans, we agree with the trial court that statement eight is in conflict with the General
Plan. We accordingly conclude the trial court properly granted the petition as to
statement eight.

                                          DISPOSITION
       The judgment is affirmed. Taylor shall pay Alliance’s costs on appeal. (Cal. Rules
of Court, rule 8.278.)




                                                   HULL, Acting P. J.



We concur:




MURRAY, J.




HOCH, J.



                                              19
Filed 5/4/21
                              CERTIFIED FOR PUBLICATION




               IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                               THIRD APPELLATE DISTRICT
                                            (El Dorado)
                                               ----



ALLIANCE FOR RESPONSIBLE PLANNING,                                 C085712

                 Plaintiff and Appellant,                 (Super. Ct. No. PC20160346)

        v.
                                                            ORDER CERTIFYING
SUE TAYLOR et al.,                                            OPINION FOR
                                                              PUBLICATION
                 Defendants and Appellants;

COUNTY OF EL DORADO et al.,

                 Defendants and Respondents.




      APPEAL from a judgment of the Superior Court of El Dorado County,
Warren C. Stracener, Judge. Affirmed.

        James L. Brunello for Plaintiff and Appellant.

      Law Offices of Donald B. Mooney, Marsha A. Burch and Donald B. Mooney for
Defendants and Appellants.

     Michael J. Ciccozzi, County Counsel, Breann M. Moebius, Deputy County
Counsel, for Defendants and Respondents.




                                                1
THE COURT:


       The opinion in the above-entitled matter filed on April 19, 2021, was not certified
for publication in the Official Reports. For good cause it now appears that the opinion
should be published in the Official Reports and it is so ordered.


BY THE COURT:



                            ,
HULL, Acting P. J.



                            ,
MURRAY, J.



                            ,
HOCH, J.




                                             2